 
 
I 
111th CONGRESS
2d Session
H. R. 4631 
IN THE HOUSE OF REPRESENTATIVES 
 
February 22, 2010 
Mr. Alexander introduced the following bill; which was referred to the Committee on the Budget
 
A BILL 
To amend section 1105 of title 31, United States Code, to require that annual budget submissions of the President to Congress provide certain information regarding companies in which the Government holds stock, and for other purposes. 
 
 
1.Additional required information in budget submissions regarding companies in which the Government holds stockSection 1105(a) of title 31, United States Code, is amended by adding at the end the following new paragraph: 
 
(37)a statement that sets forth the debt of each bank, Government-sponsored enterprise (GSE), and publicly traded or privately held company in which the Government holds common stock, preferred stock, or warrants to purchase common stock (equity) equaling at least ten percent of the company's total outstanding common stock..  
 
